PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,264
Filing Date: 13 Feb 2018
Appellant(s): Beifuss et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/19/2021.

05/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims as filed on 05/20/2021
(2) Response to Argument
Appellant argues on p. 4 of the Appeals Brief that “Tils does not show or discuss air spaces between resonance elements.” To begin with, Tils (US Patent No. 9,999,103) does expressly discloses a second lambda/4 elements arranged next to each other in Col. 10, lines 3-14, further stating each having a resonance frequency slightly shifted or offset against each other. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01. One having ordinary skill in the art would conclude that each trap to achieve different resonance frequency would be made differently (changing thickness of parts, length, width etc.). Such that the slightly different trap constructions would define its own entity as an enclosed singular unit, thus necessitating a delineation between these two separate traps. Tils goes on to state that “almost [any] arbitrary arrangements of the microwave trap in the handle region also are conceivable.” Providing air filled space 
Additionally, Claim 12 only recites an “air section” is placed between the two lambda/4 resonance elements, but not where between them. In examination, “drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP § 2125. Here, the coaxial line is depicted with an air gap between the inner conductor (41) and the outer conductor (43, 44), and to place another lambda/4 line resonance element in series with the first would require a continuation of said air gap along the line. So if the user configured the two separate lambda/4 line resonance elements flush with each other laterally, radially there would still exist an air gap from one lambda/4 line resonance element to the next (as the air gap exist along the entire distance of the device as depicted in Fig. 3). Thus, an air gap would already have to exist between the two elements, when implementing a second element no matter the configuration.
In response to Appellant's arguments against the Ripley individually, stating that features cited are merely spacers, thus teach nothing of resonance elements. However, Tils already teaches that two separate lambda/4 resonance elements may be employed in a device, and Ripley (US 2008/0232428 A1) is introduced as evidence of how to arrange separate hollow ceramic insulating cylinders (220) along a coaxial line requiring thermal shielding (Ripley: Fig. 8, Para. 51, ceramic hollow insulating tubes) similar to that used in Tils. Lambda/4 resonance elements and/or traps are at their core insulators (Para. 58 of the spec describes Lambda/4 resonance elements as ceramic tubes, Ripley’s “spacers” are also thin ceramic tubes), Ripley was introduced to show that 
Appellant appears to have placed no criticality on any particular configuration of the claimed air section, as stated in the specification (para. 29). The Appellant notes the benefits of the overall device not solely the air section itself. However, stating that such a configuration provides a “particularly strong back ward reflection” does demonstrate criticality. As this is ultimately the purpose of this part of the device: to provide this reflecting action. All the prior art of record are built to provide a strong backward reflection. Thus, it appears that the device of Tils as evidenced by Ripley would work appropriately if made with the claimed air section.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.